DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on December 16, 2021, Applicant amended claims 1, 14-16, and 19.
In the non-final rejection of September 16, 2021, Examiner objected to claims 1, 14-16, and 19. Applicant amended claims 1, 14-16, and 19. Objection is withdrawn.
Currently, claims 1-19 are under examination.

Claim Objections
Claims 1, 14, and 19 are objected to because of the following informalities:  
	In regards to claim 1, line 29, “one contact” should be changed to “one contact of the plurality of contacts”.
	In regards to claim 1, line 29, “a single key element” should be changed to “a single key element of the key elements”.
	In regards to claim 14, line 28, “one contact” should be changed to “one contact of the plurality of contacts”.
	In regards to claim 14, line 28, “a single key element” should be changed to “a single key element of the key elements”.

	In regards to claim 19, line 29, “a single key element” should be changed to “a single key element of the key elements”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Causey et al (US 2007/0100283), and further in view of Kaufmann et al (US 2011/0295205) and Jacobsen et al (US 7,727,180).
	In regards to claim 1, Causey et al teaches a wearable infusion pump (Figures 1-2 and 17, infusion device [10][126]), comprising:
a housing (housing [22][124]) having an on-board display (paragraph [0079]: LCD, LED display, or other displays), and within said housing s 
a medication reservoir (reservoir [12]) in fluid communication with the cannula (infusion set [26]) 
an actuator (drive system [14]) operatively communicating with the reservoir 
a power source (power supply [20]) 
a microprocessor ([electronics system [16] and control system [18]) (paragraph [0065]) operatively communicating with the power 10 source, the on-board display, the insertion cannula and the actuator 
said infusion pump further comprising 
a program key insert aperture (slot [122]) in the housing sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts (electrical terminals) inside the housing (Figure 17)(paragraph [0022][0086][0104]), the aperture comprising a plurality of opening slots (labeled in Figure 17 below) arranged radially around a central opening (labeled in Figure 17 below), the plurality of opening slots adapted to receive a combination of key elements from a program key (Figure 17)
the program key (tab [116]) received in the program key insert aperture (paragraph [0086]) 15 
the plurality of contacts accessible by the program key being inserted through the program key insert aperture to be closed by the program key inserted in the program key insert aperture, the plurality of contacts operatively communicating with the microprocessor to set a dose rate (basal rate) for the infusion pump based on a number of the contacts on a printed circuit board (electronics board) closed by the inserted program key (paragraph [0065][0086]), wherein the program key closes one or more of the plurality of contacts while the 
wherein the microprocessor is programmed to set the dose rate corresponding to the number of the contacts closed by the program key (paragraph [0086])

    PNG
    media_image1.png
    751
    1108
    media_image1.png
    Greyscale

Causey et al teaches an insertion cannula [26]; however, Causey et al does not teach the insertion cannula within said housing, as Causey et al teaches the insertion cannula outside of said housing (Figure 2). Kaufmann et al teaches a wearable infusion pump (Figure 5, medical therapy device [450])(paragraph [0050]: medical device or diabetes therapy device such as… an infusion pump) comprising a housing (medical therapy device [450] and cannula hub [150]), and within said housing an insertion cannula (cannula [120]). It would have been obvious to a person having 
	In regards to claim 2, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach a user operable switch causing the insertion cannula to be inserted into a patient's subcutaneous tissue. Kaufmann et al teaches a user operable switch (push button [420]) causing the insertion cannula to be inserted into a patient's subcutaneous tissue. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified pump, of Causey et al, Kaufmann et al, and Jacobsen et al, with a user operable switch, as taught by Kaufmann et al, as such will trigger insertion of the cannula (paragraph [0128]) from a pre-operational state in which the cannula is retracted with respect to a skin-contacting surface, and to an operational state in which the cannula projects beyond the skin-contacting surface (Abstract), and it is commonly known in the art that the cannula retracted within the housing will prevent an accidental needlestick injury to a user.
	In regards to claim 3, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that WO 2015/126721 PCT/US2015/01559815the reservoir is sized to continuously deliver insulin for 
	In regards to claim 4, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the on-board display comprises separate light emitting diodes (LEDS [40]) indicating: (a) an ON/OFF state (power supply status); s (b) a fill state of the reservoir (the fluid level in the reservoir [12]); (c) a basal rate set status (whether the fluid is being dispensed)(fluid delivery is in process); and (d) an error condition (whether the electronics system [16] is functioning, warnings how soon the infusion device [10] will require servicing)(the tab is inserted properly) (paragraphs [0068][0096]).
In regards to claim 6, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a user-operable switch (button [42] is used to command a bolus) to effect a bolus delivery (paragraph [0079]).


In regards to claim 9, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the infusion pump (infusion pump [210]) does not have a wireless receiver or transmitter element, since the infusion pump has wires [208] as the communication system (Figure 11).
In regards to claim 10, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach that the housing WO 2015/126721 PCT/US2015/01559816is provided with an adhesive element for direct attachment to a wearer's body. Kaufmann et al teaches that the housing WO 2015/126721 PCT/US2015/01559816is provided with an adhesive element (adhesive layer disposed on the skin-contacting surface [140]) for direct attachment to a wearer's body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, to be provided with an adhesive element for direct attachment to a wearer's body, as taught by Kaufmann et al, as such will place or stably fix the pump to an outer surface of the skin of the body (paragraph [0041]).
In regards to claim 11, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the housing is fluid-tight to prevent fluid ingress (paragraph [0022]: the housing includes a seal that is in contact with the tab to improve resistance to water or contaminants entering the housing).
In regards to claim 12, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a fill port (port for a filling apparatus) on the housing in fluid communication with the reservoir (paragraph [0101]).

In regards to claim 14, Causey et al teaches a method of administering a continuous dose of insulin, comprising the steps of: 
providing a wearable infusion pump [10][126], comprising a housing [22][124], and within said housing, a medication reservoir [12] in fluid communication with the cannula [26]; an actuator [14] operatively communicating with the reservoir; an on-board display (paragraph [0079]: LCD, LED display, or other displays); a power source [20]; a microprocessor [16][18] operatively communicating with the power source, the on-board display, the insertion cannula and the actuator (Figures 1-2 and 17)
inserting a program key [116] into the housing through a program key insert aperture [122] sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts (electrical terminals) inside the housing (Figure 17)(paragraph [0022][0086][0104]), the aperture comprising a plurality of opening slots (labeled in Figure 17 above) arranged radially around a central opening (labeled in Figure 17 above), the plurality of opening slots corresponding to key elements (tab [116] and programmable chip [118]) from the program key and the plurality of contacts (Figure 17)(paragraph [0086]), wherein the plurality of contacts are accessible to the inserted program key to close a plurality of the contacts corresponding to the inserted program key, and 
wherein a printed circuit board (electronics board) and the plurality of contacts are sealed relative to the program key insert aperture (paragraphs [0022][0065][0104]), the elastomeric seal being flexible (rubber) to permit the program key to close one or more of the plurality of contacts when inserted into the program key insert aperture while the elastomeric seal remains sealed to the program key insert aperture (Figure 17)(paragraphs [0022][0086][0104])
setting the dose rate corresponding to the number of the contacts closed by the program key (paragraph [0086])
Causey et al teaches an insertion cannula [26]; however, Causey et al does not teach the insertion cannula within said housing, as Causey et al teaches the insertion cannula outside of said housing (Figure 2). Kaufmann et al teaches a method of administering a continuous dose of insulin, comprising providing a wearable infusion pump (Figure 5, medical therapy device [450])(paragraph [0050]: medical device or diabetes therapy device such as… an infusion pump comprising a housing [450][150], and within said housing, an insertion cannula [120]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion cannula, of the method of Causey et al, to be within said housing, as taught by Kaufmann et al, as such will allow for providing the cannula in a pre-operational state in which the cannula is retracted with respect to a skin-contacting surface, and in an operational state the cannula projects beyond the skin-contacting surface (Abstract), and it is commonly known in the art that the cannula retracted within the housing will prevent an accidental needlestick injury to a user. Further, Causey et al does not teach pressing an onboard 
In regards to claim 15, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a step of pressing the onboard user operable switch (button [42] is used to command a bolus) to cause a mealtime bolus delivery of the 10 insulin (paragraphs [0014][0079]).
	In regards to claim 16, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a step of filling the reservoir with the insulin after inserting the program key into the housing responsive to an onboard display prompt (code or signal) (paragraph [0101]).
In regards to claim 17, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach attaching the 15 pump to a user's body with an adhesive. 
	In regards to claim 18, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches delivering a continuous dosage of the insulin for three days (paragraphs [0003][0062][0073]) and thereafter disposing of the pump (paragraph [0094]: the infusion device may be disposed of); however, Causey et al is silent about delivering a continuous dosage of specifically WO 2015/126721 PCT/US2015/0155981810 to 80 units per day of the insulin. But before the effective filing date of the claim invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify delivering a continuous dosage of the insulin, of the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, to be 10 to 80 units per day of the insulin, because Applicant has not disclosed that such a dosage range of the insulin provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with delivering a continuous dosage of the insulin per day in an amount dependent upon the patient, for example, as a person having ordinary skill in the art before the effective filing date of the claimed invention would have known how to select the appropriate dosage range of the insulin per day for a patient dependent upon the patient’s carbohydrate intake, physical activity, illness, body mass, and insulin resistance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Causey et al, Kaufmann et al, and Jacobsen et al, as applied to claim 1 above, and further in view of Holtwick et al (US 2013/0253465).
In regards to claim 5, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach that the on-board display consists of digitally generated alphanumeric characters, as Causey et al teaches that the on-board display comprises separate light emitting diodes [40]. Holtwick et al teaches a wearable infusion pump (Figures 1-24b, drug delivery device [10]), wherein an on-board display consists of digitally generated alphanumeric characters (digital display [80]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board display, of the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, to consist of digitally generated alphanumeric characters, as taught by Holtwick et al, as such will provide a visual indication of device operation such as dose setting, dose administration, injection history, device errors, various drug delivery device parameters, an identified medicament contained in the reservoir, that the correct reservoir and therefore medicament is being used, dose history information such as the time since the last dose has been administered, battery level, dose size set, device status, dose dispense status, dose history information, warnings, and errors (paragraph [0117]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Causey et al, and further in view of Jacobsen et al.
In regards to claim 19, Causey et al teaches a wearable medication infusion system (Figures 1-2 and 17), comprising: 
an infusion set  comprising an insertion cannula [26]
the infusion set connected by tubing (external tube [24]) to a wearable infusion pump [10][126], said pump comprising a housing [22][124] having an on-board display (paragraph [0079]: LCD, LED display, or other displays), and within said s housing 
a medication reservoir [12] in fluid communication with the cannula 
an actuator [14] operatively communicating with the reservoir
a power source [20] 
a microprocessor [16][18] (paragraph [0065]) operatively communicating with the power source, the 10 on-board display, the insertion cannula and the actuator 
said infusion pump further comprising 
a program key insert aperture [122] in the housing sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts (electrical terminals) inside the housing (Figure 17)(paragraph [0022][0086][0104]), the aperture comprising a plurality of opening slots (labeled in Figure 17 above) arranged radially around a central opening (labeled in Figure 17 above), the plurality of opening slots adapted to receive a combination of key elements from a program key (Figure 17)
the program key [116] received in the program key insert aperture (paragraph [0086]) 
a printed circuit board (electronics board) (paragraph [0065])
the plurality of contacts closed by the 15 program key inserted in the program key insert aperture while the elastomeric seal remains sealed to the program key insert aperture (Figure 17)(paragraphs [0022][0086][0104])
wherein the program key has a shape corresponding to one or more of the plurality of contacts to close one or more of the plurality of contacts when the program key is inserted into the program key insert aperture (paragraph [0086])
the contacts operatively communicating with the microprocessor; wherein the microprocessor is programmed to set a dose rate (basal rate) for the infusion pump based on the number of the contacts closed by the inserted program key (paragraph [0086])
Further, Causey et al does not teach wherein a number of the key elements of the program key corresponds to a number of the plurality of contacts closed when the program key is inserted into the program key insert aperture, wherein one contact corresponds to a single key element of the program key, as Causey et al teaches that a number of conductive traces [120] of the program key corresponds to a number of the plurality of contacts (electrical terminals) closed when the program key is inserted into the program key insert aperture (paragraph [0086]). Jacobsen et al teaches a wearable medication infusion system (Figure 9, system [60] including medical infusion pump [12]) wherein a number of key elements [42] of a program key [18] corresponds to a number of a plurality of contacts (electronic switches [68] of square-shaped receptacle [62]) closed when the program key is inserted into a program key insert aperture [62], the contacts operatively communicating with a microprocessor (electronics), wherein the microprocessor is programmed to set a dose rate (base flow rate) for an infusion pump [12] based on the number of the contacts closed by the inserted program key, and wherein one contact (top electronic switch of electronic switches [68] of square-shaped receptacle [62]) corresponds to a single key element .

Response to Arguments
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive:
	In regards to claims 1 and 14, Applicant argued: Applicants have amended independent claims 1 and 14 to clarify that embodiments of the present disclosure have a single key element that corresponds to one printed circuit board contact. Accordingly, the number of key elements of the program key corresponds to a number of contacts closed to set a particular dose. In both Causey and Jacobson, a single key element can correspond to multiple switch contacts or traces (see Causey traces 120, and Jaconsen elements 42 and 68). Accordingly, the amendments 
	In regards to claim 19, Applicant argued: Claim 19 is amended similarly to claims 1 and 14, and as discussed above, neither Causey nor Jacobsen teach or suggest that one key element corresponds to a single contact. Accordingly, the rejection of claim 19 must also be withdrawn (Remarks/Arguments, page 7). Examiner disagrees. Jacobsen et al renders obvious wherein one contact (top electronic switch of electronic switches [68] of square-shaped receptacle [62]) corresponds to a single key element (top tab of tabs [42] of mechanical key [18]) of the program key [18] (column 6, lines 31-59).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783